Citation Nr: 1733063	
Decision Date: 08/15/17    Archive Date: 08/23/17

DOCKET NO.  13-19 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for fibromyalgia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Fitzgerald, Associate Counsel
INTRODUCTION

The Veteran had active duty service from July 1986 to June 2006.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In April 2017, the Veteran testified before the undersigned Veterans Law Judge (VLJ).  A hearing transcript is associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A private consulting physician provided a medical evaluation in August 2009. The Veteran was afforded a VA examination for sleep apnea in August 2013.  The VA examiner determined that because there was no evidence that the Veteran suffered from sleep apnea in service, there was no relationship between the Veteran's current sleep apnea and his military service.  

Following the opinion provided by the examiner, in October 2015 the Veteran's service treatment records (STR) were included in the claims file.  July 2004 STR's note that the Veteran experienced a few seconds of sleep apnea while under general anesthesia.  Though the Veteran later reported that he had no trouble sleeping in military physicals conducted in December 1992, December 2002, and on the April 2006 separation exam, an additional medical opinion is needed to ensure his entire medical history is reviewed and considered.  Moreover, an opinion is necessary to determine whether a cessation in breathing while under anesthesia represents the onset of the obstructive sleep apnea currently experienced by the Veteran. Additionally, an August 2009 private opinion contends that the Veteran's service-connected back and knee disabilities, led to the Veteran's weight gain, which in turn resulted in sleep apnea.  Before adjudicating the claim, clarification as to etiology of the Veteran's sleep apnea is necessary. 

The RO denied the Veteran's claim of service connection for fibromyalgia because of a lack of corresponding evidence in his STR's.  The Veteran has not been afforded a VA medical examination with respect to this claim.  VA must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McClendon v. Nicholson, 20 Vet App. 79, 81 (2006).  According to the April 2006 separation examination, the Veteran was prescribed Celebrex, which he asserts was being used to treat his fibromyalgia symptoms.  

The Veteran was diagnosed with fibromyalgia in October 2007 VA treatment records, which was reported to be contributing to his back pain, knee pain, and headaches.  The Veteran is currently separately service-connected for back, knee, and migraine disabilities.   

The Veteran's joint and muscle pain claim has been adjudicated as a claim for fibromyalgia, however he has been granted service-connected for several disabilities that affect many of his joints and muscles, including his right knee, back, right elbow, right iliotibial band, right wrist, and left toe.  December 2006 chiropractic records diagnosed the Veteran with flat feet, which resulted in misalignment of the foot bones and instability of the knees, pelvis, and spine.  He is also service-connected for migraines, which, according to October 2008 VA treatment records, cause pain in his neck and shoulders.  Additionally, in a February 2016 migraine log, the Veteran reported several instances of muscle stiffness, fatigue, achiness, weakness and depressed mood that coincided with his migraines.  Because of the several overlapping symptoms, an opinion is needed to clarify the etiology and diagnosis of fibromyalgia.  Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2016).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

Hence, to ensure that the VA has met its duty to assist the appellant in developing the facts pertinent to his claim, in accordance with the Veterans Claims Assistance Act of 2000 (VCAA), and to ensure full compliance with due process requirements, this case must be REMANDED for the following action:

1. Obtain all pertinent VA and private medical records not yet associated with the record.

2. Then, the RO should forward the claims folder to an appropriate examiner to provide an addendum opinion as to the nature and likely etiology of the Veteran's sleep apnea.  If the examiner determines that the addendum opinion cannot be provided without an examination, one should be scheduled.  

After reviewing the record, the examiner should answer the following: 

Is it at least as likely as not (50 percent or greater) that the Veteran's sleep apnea is related to his active service, specifically commenting on the Veteran's July 2004 STR's and his lay statements denying sleep issues in December 1992, December 2002, or the April 2006.

If the sleep apnea is not directly related to service, is it at least as likely as not (50 percent or greater) that the sleep apnea is secondary to weight gain due to the service-connected disabilities that impact his mobility?  

All examination findings, along with complete, clearly-stated rationale for the assessments reached, must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale or explanation provided for that conclusion. 

3. The RO should then schedule the Veteran for a VA examination for fibromyalgia.  After reviewing the claims file, the examiner should address whether or not the Veteran has fibromyalgia.  If the examiner determines that the Veteran has a diagnosis of fibromyalgia, please provide an opinion on whether or not this disability is as likely as not (50 percent or greater) related to his service.

In making an assessment, the examiner should identify any comorbid physical and neurological disorder(s), and state whether the Veteran's manifestations are caused by fibromyalgia, or a different disability.  With respect to each comorbid disorder identified, the examiner should attempt to distinguish any symptoms and impairment attributable to such disability from identified residuals of fibromyalgia.  If the manifestations cannot clearly be distinguished, then the examiner should clearly state this and provide an explanation for why this is so.

All examination findings, along with complete, clearly-stated rationale for the assessments reached, must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale or explanation provided for that conclusion.

4. Thereafter, readjudicate the claims on appeal.  If any benefit sought remains denied, a supplemental statement of the case should be issued to the Veteran and his representative, and an appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



